DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/22, /7/2022, 8/31/2022, and 11/30/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 11/321368. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 11/321368. This is a statutory double patenting rejection.
App 17/711907
Pat. 11/321368
1. A method of generating regular expressions using a longest common subsequence (LCS) algorithm, the comprising:
1. A method of generating regular expressions using a longest common subsequence (LCS) algorithm, the comprising:
receiving, by a regular expression generator comprising one or more processors, input data identifying a plurality of character sequences;
receiving, by a regular expression generator comprising one or more processors, input data identifying three or more character sequences; 
converting, by the regular expression generator, each of the plurality of character sequences into a corresponding set of regular expression codes, resulting in a plurality of sets of regular expression codes;
converting, by the regular expression generator, each of the three or more character sequences into a corresponding set of regular expression codes, resulting in three or more sets of regular expression codes;
performing, by the regular expression generator, a plurality of executions of a longest common subsequence (LCS) algorithm and capturing a plurality of outputs of the LCS algorithm, wherein the LCS algorithm is performed on every unique two-set combination of the plurality of sets of regular expression codes;
performing, by the regular expression generator, a plurality of executions of the longest common subsequence (LCS) algorithm and capturing a plurality of outputs of the LCS algorithm, wherein the LCS algorithm is performed on every unique two-set combination of the three or more sets of regular expression codes; 
storing, by the regular expression generator, data defining a fully-connected graph, the data comprising:
storing, by the regular expression generator, data defining a fully-connected graph, the data comprising:
a plurality of nodes, wherein each node of the fully-connected graph corresponds to one of the plurality of sets of regular expression codes; and
a plurality of nodes, wherein each node of the fully-connected graph corresponds to one of the three or more sets of regular expression codes; and
a plurality of edges connecting each unique pair of the plurality of nodes, wherein an edge length between each of the unique pairs of nodes is defined by an output of the LCS algorithm executed on the regular expression codes corresponding to the unique pair of nodes;
a plurality of edges connecting each unique pair of the plurality of nodes, wherein an edge length between each of the unique pairs of nodes is defined by an output of the LCS algorithm executed on the regular expression codes corresponding to the unique pair of nodes; 
determining, by the regular expression generator, a minimum spanning tree for the fully-connected graph; and
determining, by the regular expression generator, a minimum spanning tree for the fully-connected graph; and
traversing, by the regular expression generator, the minimum spanning tree for the fully-connected graph, to determine an order for identifying a first longest common subsequence within the plurality of character sequences.
 traversing, by the regular expression generator, the minimum spanning tree for the fully-connected graph, to determine an order for identifying a first longest common subsequence within the three or more character sequences.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Belix M Ortiz
Patent Examiner
Art Unit 2164

/Belix M Ortiz Ditren/Primary Examiner, Art Unit 2164